DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusion is non-uniform in the first direction, and the protrusion is non-uniform in the second direction (as required by claims 1 and 14) must be shown or the feature(s) canceled from the claim(s). Figures 29 and 32 only show non-uniform protrusions in one direction labeled as FE to BE.
 No new matter should be entered. Presently, only Fig. 61 shows an ion-dispersing material.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks anteceding basis for non-uniform protrusion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 were amended to recite that the protrusion is non-uniform in the first direction and the protrusion is non-uniform in the second direction. However, such language lacks support in the originally filed specification. At best, Figures 29-32 show only protrusions that are non-uniform in one direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0040488 to Lenney (“Lenney”).
Regarding claim 1, Lenney discloses a gutter guard 20 for filtering water that enters a rain gutter on a building, the gutter guard comprising: a barrier member 20 configured to be positioned above a lowest portion of the rain gutter and having a plurality of openings that are penetrable by water (by virtue of the barrier member being mesh), the barrier member having first members (members of the mesh extending perpendicular to a length of the gutter guard) that extend along a first direction; second members (members of the mesh extending parallel to the length of the gutter guard) that extend along a second direction that is non-parallel to the first direction; and a protrusion 410, 700, 1300 extending from the barrier member, wherein the protrusion is non-uniform in the first direction, and the protrusion is non-uniform in the second direction (par 0051, 0083).
Regarding claim 2, Lenney in view of Sager discloses that the barrier member is a single-layer mesh.
Regarding claim 3, Lenney in view of Sager discloses that the single-layer mesh comprises the first members, and the second members.
Regarding claim 5, Lenney in view of Sager discloses that the protrusion 410, 700, 1300 is configured to extend from the barrier member toward the lowest portion of the rain gutter.
Regarding claim 6, Lenney in view of Sager discloses that the protrusion 410, 700, 1300 is configured to extend from the barrier member away from the lowest portion of the rain gutter.
Regarding claim 7, Lenney in view of Sager discloses that the protrusion 410, 700, 1300 is a fold formed in the first members and the second members.
Regarding claim 14, Lenney discloses a filtration device 20 comprising: a barrier member 20 having a plurality of openings that are penetrable by water (by virtue of the barrier member being mesh), the barrier member having first members (members of the mesh extending perpendicular to a length of the gutter guard) that extend along a first direction; second members (members of the mesh extending parallel to the length of the gutter guard) that extend along a second direction that is non-parallel to the first direction; and a protrusion 410, 700, 1300 extending from the barrier member, wherein the protrusion is non-uniform in the first direction, and the protrusion is non-uniform in the second direction (par 0051, 0083).
Regarding claim 15, Lenney in view of Sager discloses that the barrier member is a single-layer mesh.
Regarding claim 16, Lenney in view of Sager discloses that the single-layer mesh comprises the first members, the second members, and the third member.
Regarding claim 17, Lenney in view of Sager discloses that the protrusion 410, 700, 1300 is a fold formed in the first members and the second members.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0040488 to Lenney (“Lenney”) in view of U.S. Publication No. 2012/0132759 to Sager (“Sager”). All references under this heading are with respect to Lenney unless otherwise noted.
Regarding claims 23 and 25, Lenney does not disclose a third member made of an ion-dispersing material.
Sager in Fig. 4 discloses that an ion-dispersing material (Sager 14) of copper can be added to a mesh gutter guard to aid in the prevention or elimination of moss or mold or mildew buildup on the water receiving areas of a gutter guard (Sager par 0042-0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lenney to have a third member made of an ion-dispersing material as taught by Sager to provide the predictable result of inhibiting moss of mold buildup on a gutter guard.	
Regarding claim 4, Lenney in view of Sager discloses that the third member extends along the second direction.
Regarding claim 8, Lenney in view of Sager Lenney does not disclose a third member made of an ion-dispersing material.
Sager in Fig. 4 discloses that an ion-dispersing material (Sager 14) of copper can be added to a mesh gutter guard to aid in the prevention or elimination of moss or mold or mildew buildup on the water receiving areas of a gutter guard (Sager par 0042-0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lenney to have a third member made of an ion-dispersing material as taught by Sager to provide the predictable result of inhibiting moss of mold buildup on a gutter guard. Per the modification, the third member which runs along the length of the gutter guard would extend across fold of protrusion 410, 700, 1300 which runs the width of the gutter guard.
Allowable Subject Matter
Claims 9, 11, 13, 18, 20, 22, and 24 are allowable as incorporation language indicated as allowable in the Non-Final Rejection dated 02/28/22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633